*287On Petition for Rehearing.
Roby, J.
5. An implied condition which goes with every grant of corporate power is that the corporation thus created by the State will not violate the criminal law. See texts cited in original opinion; also Rex v. Pasmore (1789), 3 T. R. 199, 246; People, ex rel., v. Utica Ins. Co. (1818), 15 Johns. *358, 8 Am. Dec. 243; Trustees Dartmouth College v. Woodward (1819), 4 Wheat. 518, 658, 4 L. Ed. 629; State Bank v. State (1823), 1 Blackf. *267; Columbian Athletic Club v. State, ex rel. (1895), 143 Ind. 98, 28 L. R. A. 727, 52 Am. St. 407.
6. Corporations are indictable only when the legislature has specifically provided that they may be proceeded against (State v. Sullivan County Agricultural Society [1896], 14 Ind. App. 369; State v. Ohio, etc., R. Co. [1864], 23 Ind. 362), and such provision has been made in a limited number of cases only. See Columbian Athletic Club v. State, ex rel. (1895), 143 Ind. 98, 28 L. R. A. 727, 52 Am. St. 407; Paragon Paper Co. v. State (1898), 19 Ind. App. 314; Acme Fertilizer Co. v. State (1905), 34 Ind. App. 346, 107 Am. St. 190.
The practical difficulty' of enforcing penalties against aggregations of capital, and the inefficiency of such penalties, may lead to future provisions whereby the owners will be made responsible for corporate crimes, and imprisoned therefor, as only natural persons can be, but the State is not now entirely without remedy. It has not created an artificial person above the law and superior in power to its creator. When the implied condition, before referred to, is disregarded, and the corporations enter upon an aggressive course of lawlessness, they may, in such proceedings as the ones at bar, be deprived of existence, thereby reaping the reward of their own wrongdoing.
Petition overruled.